    Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 1 of 9 PageID: 421




                       
                  EXHIBIT 
                     14 
                    
     Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 2 of 9 PageID: 422



                                  SETTLEMENT AGREEMENT

       Defense Distributed ("DD"), Second Amendment Foundation , Inc . ("SAF"), and Conn

Williamson (collectively, "Plaintiffs,") and the United States Department of State ("State"), the

Secretary of State, the Directorate of Defense Trade Controls ("DDTC") , the Deputy Assistant

Secretary , Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy

(collectively, "Defendants") , out of a mutual desire to resolve all of the claims in the case

captioned Defense Distributed, et al. v. Dep 't of State, et al., Case No. 15-cv-372-RP (W.D.

Tex.) (the "Action") without the need for further litigation and without any admission ofliabilit y,

hereby stipulate and agree as follows:

       Plaintiffs and Defendants do hereby settle all claims, issues, complaints, or actions

described in the case captioned, and any and all other claims, complaints , or issues that have

been or could have been asserted by Plaintiffs against Defendants in accordance with the

following terms and conditions:



l.     Consideration: In consideration of Plaintiffs' agreement to dismiss the claims in the

Action with prejudice as described in paragraph 2, below, Defendants agree to the following , in

accordance with the definitions set forth in paragraph 12, below:

       (a)     Defendants' commitment to draft and to fully pursue, to the extent authorized by

               law (including the Administrative Procedure Act), the publication in the Federal

               Register of a notice of proposed rulemaking and final rule, revising USML

               Category I to exclude the technical data that is the subject of the Action .

       (b)     Defendants ' announcement , while the above-referenced final rule is in

               development, of a temporary modification, consistent with the International
Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 3 of 9 PageID: 423




       Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, ofUSML Category I to

       exclude the technical data that is the subject of the Action. The announcement

       will appear on the DDTC website, www.pmddtc.state.gov, on or before July 27,

       2018.

 (c)   Defendants' issuance of a letter to Plaintiffs on or before July 27, 2018, signed by

       the Deputy Assistant Secretary for Defense Trade Controls, advising that the

       Published Files, Ghost Gunner Files, and CAD Files are approved for public

       release (i.e., unlimited distribution) in any form and are exempt from the export

       licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R. §

       125.4(b)(13). For the purposes of22 C.F .R. § 125.4(b)(13) the Department of

       State is the cognizant U.S. Government department or agency , and the Directorate

       of Defense Trade Controls has delegated authority to issue this approval.

 (d)   Defendants' acknowledgment and agreement that the temporary modification of

       USML Category I permits any United States person, to include DD 's customers

       and SAF's members, to access, discuss, use, reproduce , or otherwise benefit from

       the technical data that is the subject of the Action, and that the letter to Plaintiffs

       permits any such person to access, discuss, use, reproduce or otherwise benefit

       from the Published Files, Ghost Gunner Files, and CAD Files.

 (e)   Payment in the amount of$39,581.00. This figure is inclusive of any interest and

       is the only payment that will be made to Plaintiffs or their counsel by Defendants

       under this Settlement Agreement. Plaintiffs' counsel will provide Defendants'

                                          2
     Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 4 of 9 PageID: 424




               counsel with all information necessary to effectuate this payment.

      The items set forth in subparagraphs (a) through (e) above constitute all relief to be

      provided in settlement of the Action, including all damages or other monetary relief ,

      equitable relief, declaratory relief, or relief of any form, including but not limit ed to,

      attorneys' fees, costs, and/or reliefrecoverable   pursuant to 2 U.S.C. § 1302, 2 U.S.C. §

      1311, 2 U.S.C. § 1317 , 22 U.S.C. § 6432b(g) , 28 U.S .C . § 1920, Fed. R. Civ. P. 54(d) ,

      and the Local Rules.




2.    Dismissal with Prejudice: At the time of the execution of this Settlement Agreement ,

      Plaintiffs agree to have their counsel execute and provide to Defendant s' couns el an

      original Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ. P.

      41(a)(l)(A)(ii)   and 41(a)(l)(B).   Counsel for Defendants agree to execut e the stipul ation

      and file it with the Court in the Action , no sooner than 5 business days after the

      publication of the announcement described in Paragraph 1(b) of this Settlement

      Agreement and issuance of the letter described in Paragraph l(c) of this Settlement

      Agreement. A copy of the Stipulation for Dismissal with Prejudice is attached hereto.




3.    Release: Plaintiffs, for themselves and their administrators, heirs , representatives,

      successors, or assigns, hereby waive, release and forever dischar ge Defendants, and all of

      their components, offices or establishments, and any officers, employee s, agents, or

      successor s of any such components, offices or establishments, either in thei r official or


                                                  3
     Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 5 of 9 PageID: 425




      individual capacities, from any and all claims, demands and causes of action of every

      kind, nature or description, whether currently known or unknown, which Plaintiffs may

      have had, may now have, or may hereafter discover that were or could have been raised

      in the Action.



4.    No Admission of Liability: This Settlement Agreement is not and shall not be construed

      as an admission by Defendants of the truth of any allegation or the validity of any claim

      asserted in the Action , or of Defendants' liability therein. ·Nor is it a concession or an

      admission of any fault or omission in any act or failure to act. Nor is it a concession or

      admission as to whether the monetary or equitable relief , attorneys' fees, costs, and

      expenses sough_t by Plaintiffs in the Action , are reasonable or appropriate. None of the

      terms of the Settlement Agreement may be offered or received in evidence or in any way

      referred to in any civil, criminal , or administrative action other than proceedings

      permitted by law, if any, that may be nece ssary to consummate or enforce this Settlement

      Agreement. The terms of this Settlement Agreement shall nut be con str ued as an

      admission by Defendants that the consideration to be given hereunder represents the

      relief that could be recovered after trial. Defendant s deny that they engaged in ultra vires

      actions , deny that they violated the First Amendment, Second Amendment, or Fifth

      Amendment of the United States Constitution, and maintain that all of the actions taken

      by Defendant s with respect to Plaintiffs comply fully with the law, including the United

      States Constitution.

                                                 4
       Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 6 of 9 PageID: 426




 5.     Merger Clause: The terms of this Settlement Agreement constitute the entire agreement

        of Plaintiffs and Defendants entered into in good faith, and no statement, remark ,

        agreement or understanding, oral or written, which is not contained therein , shall be

        recognized or enforced. Plaintiffs acknowledge and agree that no promise or

        representation not contained in this Settlement Agreement has been made to them and

        they acknowledge and represent that this Settlement Agreement contains the entire

        w1derstanding between Plaintiffs and Defendants and contains all terms and conditions

        pertaining to the compromise and settlement of the disputes referenced herein. Nor does

        the Parties' agreement to this Settlement Agreement reflect any agreed-upon purpose

        other than the desire of the Parties to reach a full and final conclusion of the Action, and

        to resolve the Action without the time and expense of further litigation.



· 6.    Amendments: This Settlement Agreement cannot be modified or amended except by an

        instrument in writing, agreed to and signed by lht: Parlit:s, nor shall any provision hereof

        be waived other than by a written waiver, signed by the Parties . .



 7.     Binding Successors: This Settlement Agreement s}1.allbe binding upon and inure to the

        benefit of Plaintiffs and Defendants, and their respective heirs, executors; successors,

        assigns and personal representatives, includ1ng any persons, entities, departments or

        agencies succeeding to the interests or obligations of the Parties.

                                                  5
      Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 7 of 9 PageID: 427




8.     Consultation with Counsel: Plaintiffs acknowledges that they have discussed this

       Settlement Agreement with their counsel, who has explained these documents to them

       and that they understand all of the terms and conditions of this Settlement Agreement.

       Plaintiffs further acknowledge that they have read this Settlement Agreement, understand

       the contents thereof, and execute this Settlement Agreement of their own free act and

       deed. The undersigned represent that they are fully authorized to enter into this

       Settlement Agreement.



9.     Execution: This Settlement Agreement may be executed in one or more counterparts ,

       each of which shall be deemed an original, and all of which together constitute one and

      . the same instrument, and photographic copies of such signed counterparts may be used in

       lieu of the original.



10.    Jointly Drafted Agreement. - This Settlement Agreement shall be considered a jointly

       drafted agreement and shall not be construed against any party as the drafter.



11.    Tax and Other Consequences : Compliance with all applicable federal, state, and local tax

       requirements shall be the sole responsibility of Plaintiffs and their counsel. Plaintiffs and

       Defendants agree that nothing in this Settlement Agreement waives or modifie s federal,

       state, or local law pertaining to taxes , offsets, levies , and liens that may apply to this

                                                 6
      Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 8 of 9 PageID: 428




       Settlement Agreement or the settlement proceeds , and that Plaintiffs are executing this ·

       Settlement Agreement without reliance on any representation by Defendants as to the

       application of any such law.



12.    Definitions: As used in this Settlement Agreement, certain terms are defined as follows:

              The phrase "Published Files" means the files described in paragraph 25 of
              Plaintiffs' Second Amended Complaint.
              The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
                                                                                                       I
              Plaintiffs' Second Amended Complaint.                                                    I
              The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs '
              Second Amended Complaint.
              The phrase "Other Files" means the files described in paragraphs 44-45 of
              Plaintiffs' Second Amended Complaint.
              The phrase "Military Equipment' means (1) Drum and other magazines for
              firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than 50 rounds,
              regardless of jurisdiction of the firearm, and specially designed parts and
              components therefor; (2) Parts and components specially designed for conversion
              of a semi-automatic     firearm to a fully automatic   firearm; (3) Accessories     or
              attachments specially designed to automatically stabilize aim (other than gun
              rests) or for automatic targeting, and specially designed parts and components
              therefor.
             · The phrase "technical data that is the subject of the Action" means : (1) the
              Published .Files; (2) the Ghost Gunner Files; (3) the CAD Files; and (4) the Other
              Files insofar as those files regard items exclusively: (a) in Category I(a) of the
              United States Munitions List (USML), as wen as barrels and receivers covered by
              Category I(g) of the USML that are components of such items; or (b) items.

                                                7
            Case 3:19-cv-04753 Document 1-28 Filed 02/05/19 Page 9 of 9 PageID: 429



            covered by Category I(h) of the USML solely by reference to Category l(a),
            excluding Military Equipment.

Dated: ~e   ~1,2018

                                        Dated:   5U1L:lti),   2018




                                                 Matthew A. Go
                                                 Snell & Wilmer LLP
                                                 One South Church Ave. Ste. 1500
                                                 Tucson, Arizona 85701
                                                 Counsel for P laintiffi·


                                       Dated:       ~1
                                                 JtA\e,        2018




                                                Stuart J. Robinson
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                20 Massachusetts Ave., N.W.
                                                Washington, D.C. 20001
                                                Tel. (202) 353-0533

                                                Counsel for Defendants




                                            8
